Citation Nr: 0302299	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  01-02 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for odynophagia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to March 
1999.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the Los 
Angeles, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted service connection for odynophagia and 
assigned a 30 percent evaluation, effective April 1, 1999.


FINDING OF FACT

Odynophagia is manifested by occasional regurgitation, 
reflux, no reports of weight loss, and no more than 
considerable impairment of health.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
30 percent for odynophagia have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.115, Diagnostic Code 7346 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the March 2000 rating 
decision, the November 2000 statement of the case, and the 
February 2002 supplemental statement of the case.  He was 
specifically told that a 60 percent evaluation for 
odynophagia was not warranted unless there were symptoms of 
pain, vomiting, material weight loss, and hematemesis or 
melena with moderate anemia, or other symptom combinations 
productive of severe impairment of health.  In the November 
2000 statement of the case, the RO also provided the relevant 
regulations that pertained to his claim.

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
September 2001 letter, the RO informed the veteran that it 
would make reasonable efforts to help him obtain evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other federal agencies.  
It asked that the veteran provide enough information about 
the records so that the records could be requested.  The RO 
provided the veteran with VA Forms 21-4142, Authorization and 
Consent to Release Information to VA, so that it could obtain 
any relevant medical records for the veteran.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Here, the RO obtained the veteran's 
service medical records from the National Personnel Records 
Center.  The RO also obtained the veteran's VA medical 
records from the San Diego, California, VA Medical Center.  
The veteran did not report having received any private 
treatment for the service-connected odynophagia.  Finally, in 
accordance with its duty to assist, the RO had the veteran 
undergo a VA examination related to his claim.

Based upon the above, the Board finds that the requirements 
of the VCAA have been met by VA.

II.  Decision

A July 1999 VA examination report shows that the veteran 
reported taking Prilosec three to four days a week.  He 
stated that it did not take care of all of his symptoms, as 
he still had upper gastrointestinal bleeding.  The veteran 
stated he had developed upper gastrointestinal acid burn.  
The examiner reported the following history:

Review of the records show [the veteran] 
has a major complaint that of a dysphagia 
and odynophagia, and occasional 
difficulty breathing.  Review of the 
record[s] show that he was worked up for 
this in September 1998[,] when they did a 
barium swallow.  He had no specific 
abnormalities of the hypopharynx[,] and 
he did not have any gastric reflux that 
was evidenced in that examination.  He 
has complained that three years ago he 
started getting acid reflux.  Initially, 
he was given Tagamet.  That really did 
not help.  He eventually was put on 
Prilosec.  That has been very helpful but 
he has only been given Prilosec once a 
day and so that takes care of it most of 
the time.  Any time he eats tomato foods 
or hot foods or anything like that[,] he 
gets acid burn.  Shortly after he started 
getting the reflux, he started getting 
problems with his swallowing.  He found 
that his food locks up in his throat like 
bread or any dry food.  He must take it 
with water.  He must eat and swallow with 
water, otherwise, things seem to get 
caught.  He also sometimes gets a little 
bit of tightening of his breathing[,] and 
he found that he had a very increased gag 
reflex, such that when he was at the 
dentist they tried to put a rubber dam 
in, and he could not tolerate it.  
Whereas in years past, he has never had 
any problems with his gag reflex at all.  
He also says that he does not have any 
specific allergies.

The examiner stated that physical examination revealed a very 
reddened hypopharynx.  He stated the veteran was "beefy 
red" in his tonsillar pilars and of his uvula, which he 
stated was consistent with acid reflux into the posterior 
oral pharynx.  The examiner added that the nasal mucosa were 
dry but that they were very boggy and slightly reddened, 
which was suggestive of some hypopharynx irritation or 
allergy.  He noted that when he examined the posterior 
pharynx in the back of his mouth, the veteran had very 
increased choking and gag reflex.  The examiner's impression 
was that the veteran had a chemical oropharyngeal irritation 
and hypersensitivity and irritation, which were likely due to 
acid reflux.  He noted that there was an upper 
gastrointestinal series that did not demonstrate esophageal 
reflux; however, he stated that the findings were "pretty 
dramatic in the redness of the hypopharynx and the symptoms 
with occasional difficulty breathing and dysphagia and 
odynophagia are more consistent with gastric reflux than any 
other potential causation."  The examiner added that he felt 
strongly that there was a significant reflux disease that was 
currently not in control.  

A February 2000 VA outpatient treatment report shows that the 
veteran complained of a burning, sour taste and choking 
sensation associated with an acid taste.  The assessment was 
gastroesophageal reflux disorder.

A July 2000 VA outpatient treatment report shows that the 
veteran again reported a burning, sour taste and choking 
sensation associated with an acid taste.  He stated that the 
medication he was taking was no longer assisting him in his 
relief of the choking sensation.  The veteran denied 
dysphagia and stated he had occasional regurgitation.  The 
examiner entered an assessment of gastroesophageal reflux 
disorder, still symptomatic on current regimen.

A May 2001 VA outpatient treatment report shows that the 
veteran reported tightness in the epigastric at rest, which 
he stated would last for 20 minutes and would resolve without 
medication.  He also complained of having a sour taste in his 
mouth and regurgitation.  The veteran stated that he was 
taken off of Prilosec when he began developing liver damage.  
The assessment was gastroesophageal reflux disorder, very 
symptomatic since medications were stopped.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
odynophagia.  This matter therefore is to be distinguished 
from one in which a claim for an increased rating of a 
disability has been filed after a grant of service 
connection.  The United States Court of Appeals for Veterans 
Claims (the Court) has observed that in the latter instance, 
evidence of the present level of the disability is of primary 
concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that 
as to the original assignment of a disability evaluation, VA 
must address all evidence that was of record from the date 
the filing of the claim on which service connection was 
granted (or from other applicable effective date).  See 
Fenderson, 12 Vet. App. at 126-127.  Accordingly, the 
evidence pertaining to an original evaluation might require 
the issuance of separate, or "staged," evaluations of the 
disability based on the facts shown to exist during the 
separate periods of time.  Id.

The service-connected odynophagia is rated by analogy to 
hiatal hernia.  Under the Diagnostic Code for hiatal hernia, 
where hiatal hernia is manifested by symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia, or other symptom combinations productive of 
severe impairment of health, a 60 percent disability 
evaluation is warranted.  38 C.F.R. § 4.115, Diagnostic Code 
7346.  Where there are symptoms of persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, a 30 
percent disability evaluation is warranted.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 30 percent for 
odynophagia.  In July 1999, the veteran reported that his 
food would lock up in his throat and that he had difficulty 
swallowing.  He also stated that he had a very sensitive gag 
reflex.  The examiner noted that the veteran's hypopharynx 
was very reddened and that the veteran had other symptoms of 
acid reflux.  He noted the veteran had a very increased 
choking and gag reflex.  The examiner described the veteran's 
reflux as "significant" and noted that it was not in 
control.  In 2000 and 2001, the veteran reported burning in 
his esophagus, having a sour taste in his mouth, and having a 
choking sensation.  He reported regurgitation.  It was noted 
that the veteran had to go off his medication due to liver 
damage, so the veteran's symptoms were not being relieved 
with medication.  The Board finds that the above-described 
symptoms are indicative of no more than a 30 percent 
evaluation for odynophagia.  See 38 C.F.R. § 4.115, 
Diagnostic Code 7346.  The veteran has reported epigastric 
distress with regurgitation, and a medical professional has 
described the veteran's service-connected disability as 
"significant."  This is in line with the 30 percent 
evaluation.

The Board must now consider whether an evaluation in excess 
of 30 percent is warranted and finds that the preponderance 
of the evidence is against an increased evaluation.  
Specifically, the veteran has not reported any material 
weight loss, hematemesis, or melena.  No medical professional 
has diagnosed anemia.  While the examiner in the July 1999 
examination report found that the veteran's odynophagia was 
"significant," that does not equate to the veteran having a 
"severe" impairment of health.  The veteran does not even 
meet all the criteria under the 30 percent evaluation, such 
as substernal or arm or shoulder pain.  The Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 30 percent for odynophagia.  See id.

The veteran is competent to report his symptoms; however, to 
the extent that he has stated that the service-connected 
odynophagia is worse than the current evaluation of 
30 percent contemplates, the medical findings do not support 
his contentions for a higher evaluation.  The Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements, even 
if sworn, in support of a claim for monetary benefits.  To 
this extent, the preponderance of the evidence is against his 
claim, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for odynophagia is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

